By Judge William T. Newman, Jr.
This matter is before the Court on Defendant’s Motion to Dismiss following oral argument on December 10,1993. Both partiés have submitted briefs supporting their respective positions. For the reasons set forth below, the Court grants Defendant’s Motion to Dismiss.
The issue for the Court’s consideration is whether Plaintiff’s claim is barred by the two-year statute of limitations and procedures applicable to current medical malpractice cases. Under the former Medical Malpractice law, a notice of claim had to be made prior to filing a Motion for Judgment. The notice of claim tolled the statute of limitations for 120 days. Va. Code § 8.01-581.2 (prior to July 1, 1993). The current statute does away with the notice of claim provision and requires filing of the medical malpractice action within the statute of limitations. Va. Code § 8.01-581.2 (after July 1, 1993). Statutes of limitation are procedural in nature, therefore, parties must abide by the law in effect as of the date of the filing of the motion for judgment. Va. Code § 8.01-1. The Court finds that application of the new procedures does not materially change the substantive rights of the Plaintiff. Plaintiff filed the notice of claim within the two-year statute of limitations and after the new law was in effect. The Motion for Judgment could have been filed on time.